Exhibit 99(j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectus and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the incorporation by reference in this Registration Statement (Form N-1A Nos. 2-77207 and 811-3456) of our reports dated January 28, 2015 on the financial statements and financial highlights of General Government Securities Money Market Funds, Inc. (comprising, respectively, General Government Securities Money Market Fund and General Treasury Prime Money Market Fund) (each, a “Fund”) included in each Fund’s annual report for the fiscal year ended November 30, 2014. /s/ ERNST & YOUNG LLP New York, New York June 4, 2015
